Name: Council Regulation (EEC) No 1112/88 of 25 April 1988 amending Regulation (EEC) No 777/87 as regards the period of application of the intervention measures for butter and skimmed-milk powder
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy
 Date Published: nan

 29 . 4 . 88No L 110 / 32 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 1112 / 88 of 25 April 1988 amendingRegulation (EEC) No 777 / 87 as regards the period of application of the intervention measures for butter and skimmed-milk powder HAS ADOPTED THIS REGULATION:THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products ( ! ), as last amended by Regulation (EEC) No 1109 / 88 (2), and in particular the first subparagraph of Article 7a ( 1 ), Having regard to the proposal from the Commission ( 3 ), Whereas Council Regulation (EEC) No 777 / 87 of 16 March 1987 modifying the intervention arrangements for butter and skimmed-milk powder ( 4 ) provides that the measures laid down by that Regulation are to apply to the end of the fifth 12-month period of application of the additional levy arrangements provided for in Article 5c of Regulation (EEC) No 804 / 68 ; whereas , in view of the extension of those arrangements for an additional period of three 12-month periods , the period of application of the said measures should also be extended , Article 1 Regulation (EEC ) No 777/ 87 is hereby amended as follows : 1 . Article 1 (2 ) is replaced by the following: '2 . The buying in of skimmed-milk powder provided for in Article 7 ( 1 ) of Regulation (EEC) No 804/ 68 may be suspended as soon as the quantities offered for intervention in the period from 1 March to 31 August each year exceed 100 000 tonnes .' 2 . In Article 2 the terms 'of the fifth 12-month period' are hereby replaced by the terms 'of the eighth 12-month period'. Article 2 This Regulation shall enter into force on the day following that of its publication in the OfficialJournal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 25 April 1988 . For the Council The President H.-D . GENSCHER (!) OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) See page 27 of this Official Journal . ( 3 ) OJ No C 84 , 31 . 3 . 1988 , p. 26 . ( 4 J OJ No L 78 , 20 . 3 . 1987 , p. 10 .